Vistos la moción de desestimación de apelación, el escrito de oposición a la misma, examinados los autos, y apareciendo que la transcripción de la evidencia fué radi-cada en la corte inferior el día 20 de octubre de 1925, no ha-biendo el apelante gestionado su aprobación basta después del día 15 de febrero 3926, en que el juez propietario a ini-ciativa propia dictó una orden inhibiéndose de impartir su aprobación a la referida transcripción por no haber inter-venido en el juicio del caso; que el día L de marzo 1926 el secretario de la corte de distrito trasmitió al ex-júez que ha-bía presidido durante el juicio varias mociones en distintos casos inclusive el presente solicitando que se señalase un día para la aprobación a los fines de la apelación de las transcripciones de la evidencia radicadas en dichos casos; que en 16 de marzo 1926 reprodujo el apelante su moción a dicho ex-juez pidiendo que se señalase día para la apro-bación de la transcripción de la evidencia en este caso sin constancia alguna de que tal moción fuera trasmitida a dicho ex-juez, o que el apelante haya practicado otra gestión o diligencia hasta la fecha, para obtener la aprobación de la *1068referida transcripción de la evidencia; y visto el caso de Fernández Náter v. Aponte, 35 D.P.R. 49, se declara con lugar la moción y se desestima la apelación.